                                        Case 3:19-cv-05709-WHA Document 93 Filed 08/05/21 Page 1 of 4




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                UNITED STATES DISTRICT COURT

                                   7
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   SHARI ANNETTE JORDEN,
                                  11                  Plaintiff,                            No. C 19–05709 WHA

                                  12           v.
Northern District of California
 United States District Court




                                  13   COVIDIEN, LP., et al.,                               ORDER TO SHOW CAUSE
                                  14                  Defendants.

                                  15

                                  16        Our record reflects that plaintiff’s counsel provided about 520 pages of medical records

                                  17   to Dr. Grischkan in order for him to evaluate Jorden’s hernia repair surgery. Notably, the

                                  18   provided records excluded many records leading up to Jorden’s surgery and all records for the

                                  19   time period between February 3, 2015, and June 21, 2017, a substantial chunk of time

                                  20   following Jorden’s first hernia-repair surgery. This gap prompted a judicial request for

                                  21   plaintiff’s counsel to “confirm all medical records provided under Rule 26 have been filed,”

                                  22   especially considering that plaintiff offered Dr. Grischkan’s opinion to support the allegation

                                  23   that Jorden suffered chronic pain after the implantation of defendants’ PCOx mesh (Dkt. 90).

                                  24   This request aimed to understand if Jorden lacked medical records during the period between

                                  25   February 2015 and June 2017 or if plaintiff’s counsel chose not disclose certain records to Dr.

                                  26   Grischkan. Despite the unambiguous request for records, plaintiff’s counsel reached out to the

                                  27   Courtroom Deputy seeking “clarification” as to whether all records or only “relevant” medical

                                  28   records should be filed. This prompted the “clarification” that all records from Rule 26
                                        Case 3:19-cv-05709-WHA Document 93 Filed 08/05/21 Page 2 of 4




                                   1   disclosures must be filed, not just those deemed “relevant” by plaintiff’s counsel. Plaintiff’s

                                   2   counsel then filed the over 3,800 pages of medical records spanning February 2010 through

                                   3   March 2020, a much more comprehensive and representative version of Jorden’s medical

                                   4   record than had been previously submitted or provided to Dr. Grischkan.

                                   5        Upon reviewing the records, the undersigned judge was shocked to see that plaintiff’s

                                   6   counsel withheld a substantial number of relevant records from Dr. Grischkan’s review.

                                   7   Puzzlingly, though, Dr. Grischkan never requested further records despite his noting a gap in

                                   8   the medical records during the period relevant to evaluating Jorden’s chronic pain after her first

                                   9   hernia repair surgery (Grischkan Dep. 108:20–24). The left-out records included information

                                  10   relevant to Dr. Grischkan’s opinion about whether the PCOx mesh versus some other factor

                                  11   caused Jorden’s pain and recurrence. Though Dr. Grischkan never explicitly ruled out the risk

                                  12   factors he did note in his report (alcohol dependence, gastric bypass, pancreatitis, and MRSA
Northern District of California
 United States District Court




                                  13   infection), the left-out information included other diagnoses and reports of abdominal pain:

                                  14                10/3/12: diagnosis of “diverticulitis of colon” (JORDEN0000550)
                                  15                5/17/13: begins a three-day hospitalization for pancreatitis
                                                    (JORDEN0000700)
                                  16
                                                    6/20/13: “intermittent [abdominal] pain and nausea . . . pain
                                  17                around the belly button. Wants to check pancreatic enzymes” and
                                                    a report of “[bloody] stool” (JORDEN00000715, 725)
                                  18
                                                    7/22/13: “hx of acute pancreatitis . . . presents with [nausea and
                                  19                vomiting] and abdominal pain for past 2 months” . . . after 5/15/13
                                                    discharge “ has always been nauseous, and lost about 15 lbs over
                                  20                the past couple of month due to not eating well. . . after having one
                                                    alcoholic drink on Saturday, she felt both nauseous and had 5/10
                                  21                abdominal pain . . . . episodic pain radiating to her back.” Upon
                                                    examination, “tenderness noted on deep palpation of abdomen.”
                                  22                Doctor noted “[h]er nausea and increased abdominal pain is
                                                    concerning for recurrent pancreatitis especially since it seems to
                                  23                have worsened after her Saturday drink” (JORDEN00000732–34)
                                  24                10/21/15: “mild chronic inflammation and intestinal metaplasia
                                                    [abnormal cell development in the gastrointestinal lining], tubular
                                  25                adenomas [non-cancerous tumors]” as well as a note of “focal
                                                    chronic inflammation and reactive epithelial changes [indication of
                                  26                injury to gastrointestinal tissue],” though the record goes on to
                                                    state “no significant pathologic abnormality” (JORDEN00001921).
                                  27
                                                    5/20/16: a patient history listing “hypertensive episode”
                                  28                (JORDEN00001969)
                                                                                        2
                                        Case 3:19-cv-05709-WHA Document 93 Filed 08/05/21 Page 3 of 4




                                   1                6/13/16: “hypertension” indicated as a primary diagnosis
                                                    (JOREN00001986)
                                   2
                                       Jorden’s records from the period between February 2015 and June 2017 lack reports of hernia-
                                   3
                                       related abdominal pain, though other types of pain were reported.
                                   4
                                                    9/10/14: “called patient recent hospitalization for pancreatitis. Still
                                   5                has pain but she promises not to drink alcohol. She states she will
                                                    follow up with [substance abuse program]. She is feeling better . .
                                   6                .” (JORDEN00000963)
                                   7                2/5/15: “Pt on Gabapentin for post op pain but has notices some
                                                    Neuropathy like [symptoms] in her feet and leg that improved with
                                   8                Gabapentin. She wants to continue. Ok to continue as it might
                                                    help with Neuropathy like [symptoms]. She also has some back
                                   9                issues . . . She also noticed some tingling numbness in her hands . .
                                                    . .” (JORDEN00001826).
                                  10
                                                    9/16/15: “Urinary tract/flank pain” (JORDEN00001879).
                                  11
                                                    5/20/16: “back pain < 3 months” under “patient active problem
                                  12                list” (JORDEN00001968)
Northern District of California
 United States District Court




                                  13                6/13/16: “cramping and numbness in her feet” (JOREN00001986)
                                  14
                                       Jorden received two short-term, limited quantity prescriptions of painkillers in 2016: an
                                  15
                                       eighteen-tablet prescription of Norco to be taken “when needed for pain” on February 26,
                                  16
                                       2018, and a seven-day course of Norco on March 4, 2016 (JORDEN00001959, 66). Though
                                  17
                                       the records do not elaborate on the reason for the Norco alongside the prescription orders, they
                                  18
                                       are followed by a May 16, 2016 record which lists “back pain < 3 months” under “patient
                                  19
                                       active problem list” (JORDEN00001968). On June 21, 2017, Jorden’s record states “no pelvic
                                  20
                                       pain” (nor did the record for that visit note any other type of pain, for instance, under the
                                  21
                                       review of Jorden’s gastrointestinal system) (JORDEN00002032). Jorden’s medical record
                                  22
                                       from July 23, 2018 states “Chronic Pain Indicators: N/A” (JORDEN00000031).
                                  23
                                            The absence of repeated complaints of abdominal complaints despite numerous doctors
                                  24
                                       visits may very well have made Dr. Grischkan question his conclusion about chronic pain. So,
                                  25
                                       despite multiple other instances in which Jorden aired pain-related complaints with her doctor,
                                  26
                                       the gap record reflected no abdominal pain throughout the period that plaintiff chose to exclude
                                  27

                                  28
                                                                                        3
                                        Case 3:19-cv-05709-WHA Document 93 Filed 08/05/21 Page 4 of 4




                                   1   medical records (a large swath of records from the period following the implantation for PCOx

                                   2   mesh).

                                   3        This order finds that plaintiff’s counsel improperly decided for themselves which medical

                                   4   were “relevant.” This led to cherry-picking of medical records related to plaintiff’s hernia and

                                   5   pain seemingly connected to it and the exclusion of reports of abdominal pain related to other

                                   6   causes. This inappropriately supplanted Dr. Grischkan’s medical expertise.

                                   7        Perhaps Dr. Grischkan would have come to the same conclusion about Jorden’s pain and

                                   8   recurrence even with this full picture of her history of abdominal pain and other comorbidities.

                                   9   But without the benefit of that information, Dr. Grischkan could not render a fully-informed

                                  10   opinion about the cause of Jorden’s pain and hernia recurrence.

                                  11        All sides are ordered to show cause why this case should not be dismissed for misconduct

                                  12   and/or why plaintiff and/or her counsel should not pay for a redo of the Grischkan report (with
Northern District of California
 United States District Court




                                  13   the benefit of the further records), including all defense counsel’s expenses and fees associated

                                  14   with the redo.

                                  15        Please file a response no later than THURSDAY, AUGUST 12 AT NOON.

                                  16

                                  17        IT IS SO ORDERED.

                                  18
                                  19   Dated: August 5, 2021

                                  20

                                  21
                                                                                              WILLIAM ALSUP
                                  22                                                          UNITED STATES DISTRICT JUDGE
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       4
